 Case 5:19-cv-01199-GLS-ATB Document 23 Filed 07/07/20 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
CORY P. DIX et al.,
                                                      5:19-cv-1199
                        Plaintiffs,                   (GLS/ATB)

                  v.

KATHLEEN A. PETERS et al.,

                   Defendants.
________________________________

                            SUMMARY ORDER

      Plaintiffs Cory P. Dix (hereinafter “C. Dix”) and Ruby E. Dix

(hereinafter “R. Dix”) commenced this action against defendants Kathleen

A. Peters, United Services Automobile Association (USAA), and

Auto-Owners Insurance Company, claiming injuries arising out of a two-car

automobile accident in which C. Dix and Peters were driving the involved

vehicles. (Compl., Dkt. No. 1.) Pending are defendants’ motions to

dismiss. (Dkt. Nos. 10, 14, 18.) For the following reasons, USAA’s motion,

brought pursuant to Fed. R. Civ. P. 12(b)(1), is granted, Peters’ and

Auto-Owners’ motions are denied, and plaintiffs’ complaint is dismissed.

      “A case is properly dismissed for lack of subject matter jurisdiction

under Rule 12(b)(1) when the district court lacks the statutory or

constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d
  Case 5:19-cv-01199-GLS-ATB Document 23 Filed 07/07/20 Page 2 of 6




110, 113 (2d Cir. 2000) (citation omitted). Where jurisdictional facts are

disputed, the court has the power and obligation to consider matters

outside the pleadings, such as affidavits, documents, and testimony, to

determine whether jurisdiction exists. See id.; APWU v. Potter, 343 F.3d

619, 627 (2d Cir. 2003). “A plaintiff asserting subject matter jurisdiction has

the burden of proving by a preponderance of the evidence that it exists.”

Makarova, 201 F.3d at 113 (citation omitted). “[W]hen the question to be

considered is one involving the jurisdiction of a federal court, jurisdiction

must be shown affirmatively, and that showing is not made by drawing from

the pleadings inferences favorable to the party asserting it.” Shipping Fin.

Servs. Corp. v. Drakos, 140 F.3d 129, 131 (2d Cir. 1998) (citation omitted).

      Plaintiffs assert that this court has subject matter jurisdiction pursuant

to 28 U.S.C. § 1332. (Compl. ¶ 9.) For diversity jurisdiction to exist, the

amount in controversy must exceed $75,000 and the dispute must be

between “(1) citizens of different States; (2) citizens of a State and citizens

or subjects of a foreign state; (3) citizens of different States and in which

citizens or subjects of a foreign state are additional parties; [or] (4) a

foreign state . . . as plaintiff and citizens of a State or of different States.”

28 U.S.C. § 1332(a). The party seeking to invoke diversity jurisdiction

                                         2
  Case 5:19-cv-01199-GLS-ATB Document 23 Filed 07/07/20 Page 3 of 6




“bears the burden of demonstrating that the grounds for diversity exist and

that diversity is complete.” Herrick Co., Inc. v. SCS Commc’ns, Inc., 251

F.3d 315, 322-23 (2d Cir. 2001) (citations omitted).

      Plaintiffs allege that diversity of citizenship exists between plaintiffs,

residents of Virginia, (Compl. ¶¶ 1-2), Peters, a resident of New York, (id.

¶ 3), Auto-Owners, a corporation organized in Michigan, with its principal

place of business in Michigan, (id. ¶ 5), and USAA, “a corporation

organized and existing under the laws of the State of Texas, qualified and

registered to do business in the States of New York, Virginia and Texas,

with a principal place of business [in] Texas,” (id. ¶ 4).

      USAA argues that the court lacks subject matter jurisdiction because

the parties are not diverse. (Dkt. No. 18, Attach. 5 at 3-5.) Specifically,

USAA maintains that, because it is a “reciprocal interinsurance exchange,”

it is “considered to be an unincorporated association, and as such to have

the citizenship of its members for diversity purposes.” (Id. at 4.) Plaintiffs

have offered nothing to refute USAA’s argument, and, instead, assert that

the court has jurisdiction because USAA “has failed to come forward with

sufficient evidence or argument to controvert [p]laintiffs’ jurisdictional

allegations.” (Dkt. No. 19 at 10.)

                                        3
  Case 5:19-cv-01199-GLS-ATB Document 23 Filed 07/07/20 Page 4 of 6




      The Second Circuit, in treating USAA as an unincorporated

association for diversity jurisdictional purposes, has explained that

“unincorporated associations have long been considered to be citizens of

each and every state in which the association has members.” Baer v.

United Servs. Auto. Ass’n, 503 F.2d 393, 395 (2d Cir. 1974). Accordingly,

“if the unincorporated association party to a lawsuit has any member

whose state citizenship coincides with the state citizenship of any of the

opposing parties in the lawsuit, a federal district court has no diversity

jurisdiction.” Id. (citation omitted).

      Here, USAA has submitted the affidavit of Nancy Reinhard, Vice

President, Corporate Controller of USAA, which states that USAA is a

“reciprocal interinsurance exchange” and “is not a corporation” but, rather,

an “unincorporated association,” with “members who are citizens of, and

reside in, all fifty (50) states . . . including Virginia.” (Dkt. No. 18, Attach. 4.)

As such, the inclusion of USAA as a defendant in this action defeats

diversity jurisdiction, and plaintiffs’ complaint must be dismissed. See

Bitinas v. Roback, No. 3:04CV576, 2005 WL 327137, at *1 (D. Conn.

Feb. 10, 2005) (dismissing plaintiffs’ complaint for lack of subject matter

jurisdiction, finding that “the inclusion of defendant USAA makes . . .

                                          4
  Case 5:19-cv-01199-GLS-ATB Document 23 Filed 07/07/20 Page 5 of 6




diversity impossible”).

      Lastly, plaintiffs’ argument that jurisdiction exists because USAA “has

failed to come forward with sufficient evidence or argument to controvert

[p]laintiffs’ jurisdictional allegations,” (Dkt. No. 19 at 10), is unavailing,

because it is plaintiffs, not defendants, who bear the burden of establishing

diversity jurisdiction, see Makarova, 201 F.3d at 113, and they have failed

to do so.1

      Accordingly, it is hereby

      ORDERED that USAA’s motion to dismiss (Dkt. No. 18) is

GRANTED; and it is further

      ORDERED that Peters’ and Auto-Owner’s motions to dismiss (Dkt.

Nos. 10, 14) are DENIED for want of jurisdiction; and it is further

      ORDERED that plaintiffs’ complaint (Dkt. No. 1) is DISMISSED for

lack of subject matter jurisdiction; and it is further

      ORDERED that the Clerk close this case; and it is further


       1
         Notably, but unimportantly, plaintiffs’ arguments, made in an affidavit, are in violation
of Local Rule 7.1(a)(2)’s proscription against affidavits containing legal arguments. See
N.D.N.Y. L.R. 7.1(a)(2) (“An affidavit must not contain legal arguments but must contain factual
and procedural background that is relevant to the motion the affidavit supports”); Topliff v. Wal-
Mart Stores East LP, No. 6:04-CV-0297, 2007 WL 911891, *23 (N.D.N.Y. Mar. 22, 2007) (“[T]o
the extent that [p]laintiff’s counsel is attempting to present arguments in refutation of the
arguments advanced by [d]efendant . . . , the place for those arguments is in [p]laintiff’s
opposition memorandum of law.” (citation omitted)).

                                                5
 Case 5:19-cv-01199-GLS-ATB Document 23 Filed 07/07/20 Page 6 of 6




      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

July 7, 2020
Albany, New York




                                    6
